Citation Nr: 1403102	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain with small disc at the L5-S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1985 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Baltimore, Maryland, which denied a rating in excess of 10 percent for lumbosacral strain with small disc at the L5-S1 level.  The Veteran relocated and his claim is now being addressed by the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran requested a personal hearing before a Member of the Board at the VA Central Office in his January 2013 Form 9.  He was scheduled for a hearing in December 2013.  Prior to the hearing date, the Veteran informed the Board that he had moved and requested that his hearing location be moved to Florida.  As the Veteran requested a change in venue prior to the hearing date, and has not been provided a hearing in accordance with his request, it is appropriate to remand this case for due process reasons.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

